Citation Nr: 1528894	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  06-08 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to April 24, 2012.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) prior to November 10, 2004.


REPRESENTATION

Appellant represented by:	David Cory, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from December 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.   

In October 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was most recently before the Board in August 2012 when the Board denied the Veteran's claim for a rating in excess of 50 percent prior to April 24, 2012.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in April 2013, the Court vacated the Board's decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).

The issue of entitlement to a TDIU prior to November 10, 2004 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to October 23, 2008, the Veteran's PTSD symptoms were no more than moderate in severity. 

2.  The most probative evidence of record reflects that prior to October 23, 2008, the Veteran's PTSD was not been manifested by symptoms severe enough to result in total occupational and social impairment, or in deficiencies in most areas.

3.  From October 23, 2008, the Veteran's PTSD was manifested by symptoms severe enough to warrant a 100 percent rating. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent prior to October 23, 2008 for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a rating of 100 percent from October 23, 2008, and no earlier, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in June 2004, May 2008, and September 2008.  

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  
Adequate VA examinations were obtained in 2003 and 2004.  The examination reports include clinical examination findings, and the Veteran's reported symptoms.  The reports provide findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286 (2012).  

In April 2015 correspondence, the Veteran's attorney contended that perhaps a retrospective clinical opinion to assess the severity of his PTSD prior to April 2012 is warranted.  The Board disagrees.  While a retrospective opinion may be helpful in certain circumstances, the Board finds that it would not be useful in this Veteran's claim.  The clinical records prior to 2012 contain GAF scores and clinical findings made upon examination and treatment.  The Board finds that records which already include GAF scores and findings made contemporaneous to the rating period on appeal would be more probative than an opinion made many years later and without observation of the Veteran at that time in question.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2014).  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:  

100 percent rating (the maximum schedular rating)  - Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A September 2003 rating decision granted service connection for PTSD and assigned an evaluation of 50 percent disabling effective from July 30, 2003.  In June 2004, the Veteran submitted a statement requesting an increased rating for his PTSD, and reported that he believed that his PTSD has gotten worse.  Thereafter, the RO denied the claim, the Veteran appealed the RO's decision to the Board, and the Board remanded the issue.  In a May 2012 rating decision, the RO granted a 100 percent disability effective from April 24, 2012.  Thus, the issue before the Board is entitlement to a rating in excess of 50 percent disabling prior to April 24, 2012.

The Veteran would be entitled to a 100 percent rating if his PTSD caused total occupational and social impairment.  He would be entitled to a 70 percent rating if his PTSD caused occupational and social impairment with deficiencies in most areas.  Regardless of the specific symptoms a Veteran may have, and their frequency, a 100 percent rating turns on whether the Veteran's symptoms cause total impairment, both occupationally and socially.  A 70 percent rating turns on whether the Veteran's symptoms cause deficiencies in most areas.  A Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

The claims file includes records from 2003 which are against a finding of total social and occupational impairment or occupational and social impairment with deficiencies in most areas.

An April 2003 VA clinical record reflects significant anxiety and sleep disturbances and that the Veteran was beginning PTSD treatment.  A June 2003 PTSD community program general note reflects that the Veteran reported numerous symptoms to include intrusive recollections, flashbacks, avoidance behavior, irritability, and hypervigilance.  After evaluation and an interview with the Veteran, the examiner assigned a GAF score of 51.  

Another June 2003 record reflects that the Veteran's wife reported that the Veteran was "doing well," and the Veteran reported that he was "doing fine."  The records reflect that the Veteran was alert, and did not have suicidal or homicidal ideations.  There was also no evidence of thought disorder, and the Veteran had good insight, good judgement, good attention, fair concentration, good fund of knowledge, and a normal speech rate and tone.  He did not have hallucinations or delusions.  He had cooperative interaction.  

July and August 2003 VA community program records reflect that the Veteran "seemed to comprehend the content of the educational material responded in a positive manner to the exercises and was stable at the conclusion of the session."

A September 2003 VA examination reflects that the Veteran reported numerous symptoms to include that he feels detached much of the time, is a loner, is easily startled, finds it hard to engage in enjoyable activities, has foreshortened sense of the future, has irritability, and has sleep disturbances.  It was noted that the Veteran was self-employed in the lawn care business.  Notably, the Veteran denied difficulty in employment secondary to those symptoms.  He reported some difficulty maintaining his past and current marriages and some interpersonal difficulties secondary to his hyperarousal symptoms.  The Veteran had no impairment of thought process or communication, no evidence of delusions or hallucinations, no suicidal or homicidal ideation, no memory problems, and no obsessive rituals.  He had an "okay" mood, panic attacks, good hygiene, and was oriented times three.  He was assigned a GAF score of 55.

In sum, the 2003 evidence does not support a finding that the Veteran's PTSD symptoms caused total occupational and social impairment, or impairment with deficiencies in most areas.  In this regard, the Board notes that he was able to maintain a marriage, and had good judgment and thinking.  In addition, he had a lawn care business and denied that he had difficulty with it due to his PTSD symptoms.  A GAF score of 51 (indicative of moderate symptoms or moderate difficulty in social, occupational functioning) is against a finding of total and occupational impairment or impairment in most areas.  Rather, it reflects no more than moderate symptoms or moderate difficulties.

2004 records are also against a finding of total occupational and social impairment or deficiencies in most areas.  An August 2004 VA examination report reflects that the Veteran had completed his PTSD community program, and had not had follow-up treatment.  The Veteran continued to report significant reliving/re-experiencing phenomena, hyperarousal symptoms, and dreams, very intrusive nightmares, as well as difficulties with his interpersonal relationships.  The Veteran reported that he had to discontinue his lawn care business since his last evaluation, but continues to help his wife with her embroidery business.  He also reported that he was no longer taking medication, and had essentially received no treatment since his last evaluation.  The 2004 report reflects that the Veteran "did not present with any worsening of his symptoms or require any hospitalizations."  It was noted that the Veteran continued to live with his wife and his stepdaughter, although he reported some difficulty with his relationships due to hyperarousal symptoms.  The Veteran reported that he can care for himself and maintain his activities of daily living.  Upon examination, there was no impairment in thought process or communication, no delusions, no hallucinations, no suicidal or homicidal ideation.  The examiner considered all of the Veteran's reported symptoms, and still assigned a GAF score of 55. 

The 2004 examiner stated, in pertinent part, as follows:

Overall he is still able to do some things - engage in his wife's embroidery shop.  No objective evidence of patient having worsening symptoms on exam today.  He appears exactly as he did by my description last year.  He has had no additional pharmacotherapy or complaints voiced in his outpatient treatment.  He does subjectively report some mild decrease in his employable status.  Prognosis appears good based on patient's high functionality despite symptoms in the past and fairly mature defense. 

. . . 

As requested by the Rating Board overall, patient's level of post-traumatic stress disorder appears the same or slightly worse. Slightly worse may be related to no involvement in treatment in the last year as well. Patient stated that he had considered getting involved in treatment again. Patient still appears able to function across some avenues and disability reflected in GAF score above.

In sum, the 2004 evidence reflects that the Veteran was able to maintain a marriage, albeit with some difficulties, assist his wife in her business on some level, had a GAF score of 55, and had no impairment in thought process or communication.  The evidence does not support a finding that the Veteran's PTSD symptoms caused total occupational and social impairment or deficiencies in most areas.  Notably, the Veteran reported only "some mild" decrease in his employable status, and the examiner found that he had a "high functionality" despite his symptoms. 

2005 records are also against a finding of total occupational and social impairment or deficiencies in most areas.  A June 2005 VA record reflects that the Veteran continued to live with his wife, and worked at her embroidery business when his back allowed it.  While that statement alone doesn't mean the Veteran's PTSD had no effect on his ability to work, the Board finds it notable that the Veteran made that statement and did not indicate that his PTSD interfered with assisting his wife in her work; he reported it was his back that caused a problem.  The examiner considered the Veteran's numerous complaints, to include irritable mood, throwing things, and sleep problems.  Even considering the Veteran's reported symptoms, and findings of poor insight and fair judgement, the examiner still assigned a GAF score of 52, and noted that the Veteran was alert, attentive, and well groomed.  In addition, the Veteran denied having hallucinations, suicide ideation, and homicide ideation.  An October 2005 record also reflects that the Veteran was able to handle daily activities in that he did his own laundry.  

In sum, the 2005 evidence reflects that the Veteran was able to maintain a marriage, albeit with difficulties, assist his wife in her business on some level when his back did not bother him, and had a GAF score of 52; the evidence does not support a finding that the Veteran's PTSD symptoms caused total occupational and social impairment, or deficiencies in most areas.  He was able to function in both a social setting (marriage) and an occupation setting (helping his wife in her business).  The Board acknowledges that the Veteran's help with his wife's work is not "employment" in the traditional sense; however, it shows that his PTSD symptoms did not prevent him from functioning in some form of work, such as performing tasks and/or taking direction.  His GAF score also reflects no greater than moderate symptoms or moderate difficulty in functioning, which the Board finds is considered in a 50 percent evaluation. 

2006 records are also against a finding of total occupational and social impairment or deficiencies in most areas.  2006 reflect that the Veteran reported that he had relocated to an apartment because his house was going through foreclosure (January 2006 record).  The Veteran submitted a written statement in February 2006 in which he reported that he moved into a small one room apartment because he can no longer afford his house payment.  He reported that he is confined to the bed for most of the day, but did not state the reason for such.  (In this regard, the Board notes that the Veteran has stated that his back disability has confined him to bed for months.)  The Veteran also stated that he has no future, no prospects for a job, and can barely manage to care for himself.  He reported that he thinks of suicide every day.  He reported that his wife left him in 2005.  

In contrast to the Veteran's February 2006 reported severity of symptoms, a March 2006 VA clinical record specifically reflects that it was the Veteran's back pain which prevented him from working.  The Veteran reported that he "would like to pursue other noninvasive modalities of [treatment for his back pain] in hopes that he may be able to return to work."  Thus, the March 2006 record reflects that it was the Veteran's back which prevented him from working, not his PTSD, and that he had an outlook for his future.  In other words, he did not feel that his PTSD symptoms prevented employment because he wanted to return to work once his back allowed it.  The Board acknowledges the argument of the Veteran's attorney that the clinical notation was not by a psychiatrist; however, the Board finds that this is irrelevant because it is the Veteran who expressed a desire to return to work after his back treatment; thus, it is indicative that the Veteran did not feel that his PTSD prevented work. 

A June 2006 mental health record reflects that the Veteran was somber and had a dysphoric mood, but did not have suicidal or homicidal ideation.  The Veteran reported that he was not able to work, but the record is negative as for the reason for such.  The examiner assigned a GAF score of 52.  The Veteran was not acutely psychotic and did not wish to engage in group or individual counseling or explore medications for mental health issues.  It was noted that the Veteran was stable and no acute mental health intervention was indicated.  Although the Veteran reported that he had depression, the report reflects that the Veteran "has been evaluated by a mental health practitioner for these symptoms and was not felt to have a major depressive disorder."

In sum, the 2006 evidence reflects that the Veteran was able to live on his own. Although he was no longer able to effectively maintain a marriage, this is not the sole factor in determining whether a higher rating would be warranted.  A 50 percent rating encompasses difficulty in maintaining social relationships.  A 50 percent rating also encompasses his somber and dysphoric mood.  Despite his mood, the Veteran did not exhibit suicidal ideation, did not exhibit symptoms to warrant a finding of major depressive disorder, and did not require mental health intervention.  There is no GAF score which supports a higher rating, no clinical finding that his mental health symptoms caused total social and occupational impairment, and no clinical finding that his mental health symptoms caused occupational and social impairment with deficiencies in most areas.  The Board has considered the symptoms listed as examples in the rating criteria for a 70 percent and notes that the Veteran did not exhibit suicidal ideation, obsessional rituals which interfered with routine activities,  speech which was intermittently illogical, obscure, or irrelevant; or spatial disorientation.  Although they are merely examples, the Board finds that the Veteran did not demonstrate symptoms of similar severity, frequency or duration.  In addition, the assigned GAF score of 52 reflects that a clinician found only moderate symptoms, which are encompassed in a 50 percent rating.

2007 records are also against a finding of total occupational and social impairment or deficiencies in most areas.  A January 2007 VA clinical record reflects that the Veteran was separated from his wife.  He was alert, had clear and smooth enunciated speech, was able to follow directions, and was oriented times three.  The Board notes that the fact that the Veteran was able live without his wife, in an apartment, is indicative that he was not totally impaired by his PTSD symptoms.  In addition, the evidence does also not support a finding that a 70 percent rating is warranted.  Again, the Board has considered the examples in the rating criteria for guidance as to what constitutes occupational and social impairment with deficiencies in most areas.  The evidence does not support a finding that the Veteran's ability to function independently, appropriately and effectively was affected.  To the contrary, he was able to live independently.  In addition, the evidence does not support a finding that the Veteran had unprovoked irritability with periods of violence, that he had obsessional rituals which interfere with routine activities, or that his speech was intermittently illogical, obscure, or irrelevant.  The Board acknowledges that the evidence is scant for 2007; however, the available evidence does not indicate that the Veteran's PTSD more nearly approximates a 70 percent rating rather than the assigned 50 percent rating.  

In conclusion, the evidence of record as a whole does not support a rating in excess of 50 percent prior to October 2008.  The Board acknowledges the Veteran marital difficulties but finds that marital difficulties and "detaching" from family and friends (See e.g. July 2003), in the Veteran's case, does not warrant a rating in excess of 50 percent.  In this regard, the Board notes that the examiners considered the Veteran's symptoms and social detachments and still provided numerous GAF scores between 51 and 55.  Moreover, a 50 percent rating considers difficulty establishing and maintaining effective social relationships.  A 50 percent rating also considers that the Veteran would have disturbances of motivation and mood which may reduce his reliability and productivity.  

From October 2008

The Board finds, in giving the benefit of the doubt to the Veteran, a 100 percent rating is warranted from October 23, 2008, the date of the Board hearing.  The Veteran testified at the October 2008 Board hearing that it seems as if his PTSD has gotten worse over the years.  He testified that he cannot get rid of the nightmares, cannot function properly, gets mad for days, and gets depressed.  He also testified that he was "kind of living out of my truck."  

A November 2008 clinical record reflects that the Veteran was seen for the homeless program care.  The Veteran was oriented times four and had an intact memory.  His speech was normal.  There were no obvious perceptual disturbances or thought disorders.  He denied suicidal ideation and/or homicidal ideation.  His mood was angry and agitated, and his affect was "congruent, guarded, refused to give information."  His insight was limited, and his judgment was poor and impulsive.  A GAF score of 48 was assigned.  The Veteran refused any treatment from mental health or a veteran housing program.  A November 2008 mental health outpatient record reflects that the Veteran was referred for treatment but reported that he did not "want to be here" and had a sarcastic attitude with regard to VA help.  The Veteran left the evaluation angry and early and refused to take any information about treatment.  It was noted that the Veteran reported that he was sleeping in his truck but has access to a room if he wants it.  It was further noted that he was guarded, unwilling to give any information, and very angry with VA.  An April 2009 VA record reflects that the Veteran lives alone.  (The Veteran and his former spouse were divorced in July 2010.)

The Board acknowledges the April 2015 arguments of the Veteran's attorney, which center heavily on the Veteran's difficulty with his marriages.  The Board also notes that the Veteran had made statements that he had difficulties with interpersonal relationship and had to discontinue his lawn care business, and that he had not worked since 2004 due to medical and psychiatric problems.  The Board has considered the Veteran's reported difficulties with social relationships due to symptoms such as hyperarousal, and "detachment."  As noted above, a 50 percent rating encompasses social relationship difficulties.  Moreover, even though the Veteran was separated from his wife in 2005 or 2006, he was able to continue to function with moderate symptoms, as evidenced by the clinically assigned GAF scores.  The Veteran's limited, but existent, social relationship with his family did not preclude a 100 percent rating effective from 2012; however, this does not mean that, merely because he had the same or similar relationships prior to 2012, he is entitled to a 100 percent rating period to 2012.  The Veteran's 100 percent rating effective from 2012 was based in part, on the opinion of the examining clinician that, despite limited social contact with his sister, mother, and a niece, the Veteran had total occupational and social impairment; this is in contrast with the earlier clinical findings which refect moderate functioning and GAF scores reflective of moderate symptoms.  

With regard to employment, in determining whether a 100 percent or 70 percent rating is warranted, the Veteran's lack of employment does not automatically justify a higher rating.  As noted above, the 2004 examiner found that the Veteran had high functionality.  Prior to 2012, the Veteran did not exhibit symptoms which warranted a GAF score less than 51.  Moreover, he was not noted to have impaired abstract thinking or an inability to perform activities of daily living.  In addition, the evidence supports a finding that his employment problems initially stemmed from his back and not his PTSD. (See 2004-2006 records noted above.)

Conclusion

The Board has considered the Veteran's assertion that he is entitled to a 100 percent rating from June 23, 2004, the date of receipt of his claim, but finds that the evidence is against a finding that such an increased rating is warranted.  In giving the benefit of the doubt to the Veteran, the Board finds that a 100 percent rating is warranted from October 23, 2008, and no earlier.  

Extraschedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The rating formula for mental disorders allows for them to be rated based on the level of occupational and social impairment.  While the code lists examples to be considered, the Veteran's PTSD-related symptoms have been considered, whether or not they are listed as an example.  The evaluations are based on the severity of the Veteran's symptoms and the code allows for various evaluations based on levels of symptoms from mild or transient to those causing total impairment.  Thus, regardless if the actual related symptom is listed in any criteria, it is still considered based on its severity.  Therefore, referral for extra-schedular consideration is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran is service connected for PTSD, degenerative disc disease of the lumbar spine with left lower extremity sciatica, residuals of bilateral ankle trauma, tinnitus, and shrapnel wound to the right buttock.  All of the pertinent symptoms and manifestations have been attributed to the service-connected disabilities and are addressed by the appropriate diagnostic codes. See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.


ORDER

Entitlement to a rating of 100 percent from October 23, 2008, and no earlier, is warranted subject to the laws and regulations controlling the award of monetary benefits. 

REMAND

TDIU

In Rice v. Shinseki,  22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran was in receipt of a TDIU from November 10, 2004 to April 24, 2012.  His claim for an increased rating was received in June 2004.  His attorney has indicated that the Veteran may have been unemployable in 2004 due to his PTSD.  Thus, the issue of entitlement to a TDIU prior to November 10, 2004 has been raised. 


Accordingly, the case is REMANDED for the following action:

Adjudicate the issue of entitlement to a TDIU prior to November 10, 2004.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


